Citation Nr: 0631972	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-11 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for hepatitis C and for a total rating based on 
individual unemployability due to service-connected 
disability.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no clinical evidence that the veteran received a 
blood transfusion in service.

2.  Hepatitis C was initially demonstrated many years after 
service, and there is no competent medical evidence linking 
it to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5102 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2002 letter, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  An 
additional VCAA-compliant letter was issued in June 2003.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, a determination of the 
Social Security Administration, and post service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Legal analysis and criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran asserts that he sustained a gunshot wound in 
service, and that he received a blood transfusion during the 
treatment for this injury while in service.  He alleges that 
the transfusion resulted in the development of hepatitis C.  

The evidence supporting the veteran's claim for service 
connection for hepatitis C includes the service medical 
records, post-service medical records, and the veteran's 
testimony at a hearing before the undersigned.  The service 
medical records disclose that the veteran was seen in March 
1969 for a fragment wound to the left side of his jaw.  No 
metallic fragment was seen, and the wound was cleaned and 
sutured.  In June 1969, the veteran was seen after several 
teeth had been knocked out.  It was noted that there was no 
apparent fracture of the mandible.  It was further indicated 
that the veteran needed an oral surgeon to sew the laceration 
in his jaw. The veteran was hospitalized later that month.  
During the hospitalization, he underwent a revision of the 
vermillion border, right angle of mouth.  The diagnosis was 
avulsion of the corner of the mouth and several teeth.  There 
was no artery or nerve involvement, and it was reported that 
the veteran had been injured in a fire fight, but further 
details were unknown.  

VA outpatient treatment records show that the veteran was 
seen in July 2002 for hepatitis C treatment, and that it had 
been diagnosed in 1996.  He stated that he had received a 
blood transfusion in service and claimed that he did not 
share needles.  The assessment was hepatitis C, most likely 
from a blood transfusion in service. 

On a hepatitis questionnaire in May 2003, the veteran denied 
using intravenous drugs, engaging in high risk sexual 
activity or having had tattoos, body piercings or 
acupuncture.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The 
service medical records are negative for complaints or 
findings of hepatitis C.  Although it is true, as noted 
above, that the veteran received a wound to his jaw in March 
1969, and had several teeth knocked out in June 1969, the 
fact remains that there is no clinical evidence in the record 
that demonstrates that he received a transfusion in service.  
The Board acknowledges that, in July 2002, a VA medical 
provider opined that the veteran's hepatitis C was due to an 
in-service blood transfusion.  However, this conclusion is of 
limited probative value since it was predicated by a history 
that is not supported by the medical evidence establishing 
that the veteran had a blood transfusion in service.  As the 
Board is not bound to accept medical conclusions which are 
based on a history supplied by the veteran, where the history 
is unsupported by the medical evidence, Black v. Brown, 5 
Vet. App. 177, 180 (1993), the Board does not have to accept 
that portion of the diagnoses.  See also Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

In addition, the Board notes that on a March 1980 VA general 
medical examination, the veteran reported that, apparently 
after service, he had sustained a stab wound that punctured 
the right lung.  A June 1999 VA psychiatric examination 
reveals a history of substance abuse, including heroin and 
cocaine.  The Board also points out that when he was seen by 
the VA in July 2002, it was reported that the veteran had 
tattoos on his chest.  This clearly contradicts the veteran's 
allegation that he did not have any tattoos, and undermines 
his credibility.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the veteran's claim for service 
connection for hepatitis C.


ORDER

Service connection for hepatitis C is denied.


REMAND

The veteran also asserts that he is unable to work due to the 
severity of his service-connected disabilities.  Service 
connection is in effect for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; residuals of shell 
fragment wounds of the left face, evaluated as 30 percent 
disabling; and for diabetes mellitus, type II, evaluated as 
20 percent disabling.  The combined schedular evaluation is 
80 percent.  

The record reflects the fact that the veteran is in receipt 
of Social Security disability benefits.  It is noted that the 
decision refers to several examinations, but the reports of 
the examinations are not in the claims folder.  In this 
regard, the Board points out that examinations were conducted 
in June 2005 by W. Choisser, M.D., J.Valente, a psychologist.  
The decision from that agency also indicates that the 
veteran's service-connected PTSD and his nonservice-connected 
conditions were considered in the determination.  The Board 
observes that for a total rating, the VA may consider only 
those disabilities for which service connection has been 
established.  

The Board notes that following a June 2005 VA examination, 
the examiner commented that the veteran's scars were 
asymptomatic and without subsequent complications.  Following 
a VA psychiatric examination in June 2005, the diagnoses 
included PTSD, chronic, and depressive disorder, not 
otherwise specified.  The Global Assessment of Functioning 
score associated with PTSD was 50.  The examiner stated that 
the veteran was not unemployable due to the service 
connection of his PTSD.  

The veteran was afforded a VA examination for diabetes 
mellitus in June 2005. The diagnoses included diabetes 
mellitus, type 2, poorly controlled, diabetic polyneuropathy 
of the lower extremities and diabetic retinal dysfunction.  
The RO has not assigned a separate rating for these 
complications of the service-connected diabetes mellitus.  

Although the veteran has been sent several letters from the 
VA that partially satisfy the VCAA, he has not been apprised 
that an effective date would be assigned if his claim for a 
total rating is granted, and this may be accomplished in 
connection with the other required substantive development.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's claim 
for Social Security benefits relied upon 
concerning that claim, to include the June 
2005 examinations conducted by Dr. 
Choissser and Dr. Valente.

3.  If necessary, appropriate VA 
examinations should be conducted to 
evaluate the complications of diabetes 
mellitus, including diabetic neuropathy 
and diabetic retinopathy.  The RO should 
assign separate evaluations for all 
compensable complications of the veteran's 
service-connected diabetes mellitus.  

4.  Thereafter, the RO should again 
adjudicate the issue of entitlement to a 
total rating based on individual 
unemployability due to service-connected 
disability.  

5.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished a 
supplemental statement of the case and be 
provided the usual opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


